DETAILED ACTION
This office action is in response to applicant’s filing dated July 25, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 8-11, 15, 16, 19, 21-23, 25-31, and 33-35 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 25, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 8-10, 21, 22, and 28; and cancelation of claim(s) 2-7, 12-14, 17, 18, 20, 24, and 32.  
Applicants elected without traverse vemurafenib as the elected B-RAF inhibitor species; atezolizumab as the elected immune checkpoint inhibitor; the MEK inhibitor cobimetinib as the additional component species and melanoma as the elected cancer species in the reply filed on March 5, 2021.  
The Examiner notes that propane-1-sulfonic acid {3-[5- (4-chlorophenyl)-1H-pyrrolo[2,3-b]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide is the chemical name of vemurafenib as evidenced by Bray et al (WO 2014/027056 A1).  Bray teaches vemurafenib has the chemical name propane-1-sulfonic acid {3-[5-(4-chlorophenyl)-1H-pyrrolo[2,3-b]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide [00153].  Similarly, the Examiner notes that (S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl][3-hydroxy-3-(piperidin-2-yl)azetidin-1-yl]methanone is the chemical name for cobimetinib as evidenced by Bray et al (WO 2014/027056 A1).  Bray teaches GDC-0973 is also termed “cobimetinib” and has the chemical name [3,4-difluoro-2-[(2-fluoro-4-iodophenyl)amino]phenyl][3-hydroxy-3-[(2S)-2-piperidinyl]-1-azetidinyl]methanone [00155].

Priority
The present application is a continuation of U.S. Application No. 15/984,06, filed May 18, 2018, which is a continuation of PCT/US2016/062859 filed on November 18, 2016, which claims benefit of US Provisional Application No. 62/257,645 filed on November 19, 2015.  The effective filing date of the instant application is November 19, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 22, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites:
 A method of treating melanoma in an individual, the method comprising a run-in period characterized by administering to the individual a first effective amount of a B-RAF inhibitor and a first effective amount of a MEK inhibitor; and subsequently one or more cycles characterized by administering to the individual a second effective amount of the B-RAF inhibitor, a second effective amount of the MEK inhibitor, and an effective amount of an immune checkpoint inhibitor.

Claim 8 cites: “wherein the first effective amount of the B-RAF inhibitor comprises a first dosage and a second dosage of the B-RAF inhibitor and the first dosage is greater than the second dosage.”
Similarly, claim 10 cites: “wherein the first effective amount of the B-RAF inhibitor comprises a first dosage and a second dosage of the B-RAF inhibitor, the first dosage is greater than the second dosage, and the first dosage is administered for 21 days and the second dosage is administered for 7 days.”
By broadest reasonable interpretation, “an effective amount” is the amount of drug (i.e. dosage) required to achieve the desired effect.  It is unclear how the terms “first effective amount” and “first dosage” are different.  Similarly, it is unclear how the terms “second effective amount” and “second dosage” are different.  It is unclear if the claims are directed to different dosing regimens or to administering different amounts of drug.
Thus, the metes and bounds of the claims are not clear.
Response to Arguments
Applicant argues:
The claims as amended do not suffer from lack of clarity.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
By broadest reasonable interpretation, “an effective amount” is the amount of drug (i.e. dosage) required to achieve the desired effect.  It is unclear how the terms “first effective amount” and “first dosage” are different.  Similarly, it is unclear how the terms “second effective amount” and “second dosage” are different.  It is unclear if the claims are directed to different dosing regimens or to administering different amounts of drug.  It is unclear what methods steps fall within the metes and bounds of the instant claims.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 11, 16, 21-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al (WO 2014/027056 A1, cited in a previous Office Action) in view of Genentech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019, cited in a previous Office Action); Sharma et al (Drugs, 2012; 72(17): 2207-2222, cited in a previous Office Action); and Maecker et al (WO 2013/019906 A1, cited in a previous Office Action).
Regarding claims 1, 25, and 26, Bray teaches a method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering compositions comprising cobimetinib, the elected MEK inhibitor, and vemurafenib, the elected B-RAF inhibitor (abstract).  Bray further teaches vemurafenib is also termed “Compound I” and has the chemical name propane-1-sulfonic acid {3-[5-( 4-chlorophenyl)-1H-pyrrolo[2,3-b ]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide [00153]; and GDC-0973 is also termed “cobimetinib” or “Compound II” and has the chemical name [3,4-difluoro-2-[(2-fluoro-4-iodophenyl)amino]phenyl][3-hydroxy-3-[(2S)-2-piperidinyl]-1-azetidinyl]methanone [00155].
Bray does not teach a method of treating melanoma comprising first administering to the individual an effective amount of vemurafenib and cobimetinib, and second administering vemurafenib, cobimetinib, and atezolizumab.  
However, Bray does teach the combination therapy of the invention can additionally comprise treatment with one or more therapeutic agent(s); in some embodiments, the one or more therapeutic agent is one or more cancer medicament(s); the combined administration includes concurrent administration, using separate formulations or a single pharmaceutical formulation, and sequential administration in either order, wherein preferably there is a time period while both ( or all) active agents simultaneously exert their biological activities [00157]. 
Moreover, Genentech, Inc. teaches an open-label, multicenter, Phase Ib, dose-escalation and cohort-expansion study of MPDL3280A in combination with Vemurafenib (Zelboraf®) in previously untreated patients with BRAFV600-mutation positive metastatic melanoma (page 5, Study Description, Brief Summary).  MPDL3280A is equivalent to the elected immune checkpoint inhibitor, atezolizumab.  
Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma; vemurafenib is generally well tolerated, but its use can be associated with development of cutaneous neoplasms such as squamous cell carcinoma (SCC) and keratoacanthoma (KA); these lesions can be excised safely without the need for withholding the drug or reducing its dose; mechanisms of resistance to vemurafenib do not involve development of secondary mutations in the BRAF kinase domain, but may be related to BRAF V600E over-amplification, bypassing mechanisms via upregulation and overexpression of other components in the MAPK signaling cascade or activation of alternative pathways with potential to enhance cell growth, proliferation and survival; clinical trials to test the efficacy of vemurafenib in combination with immunomodulatory agents, such as ipilimumab, and MAPK kinase (MEK) inhibitors, such as GDC-0973, in the treatment of advanced melanoma are currently underway (abstract).
 Maecker teaches a method for treating cancer in an individual comprising to the individual an effective amount of a PD-1 axis binding antagonist and a MEK inhibitor (claim 1), wherein the PD-1 axis binding antagonists is a PD-L1 binding antagonist (claims 2 and 13), wherein the PD-L1 binding antagonist is an antibody (claim 17), wherein the PD-L1 binding antagonist is MPDL3280A (claim 18), wherein the MEK inhibitor is GDC-0973, and wherein the individual has melanoma (claim 42).  MPDL3280A is equivalent to the elected anti-PD-L1 antibody, atezolizumab.  GDC-0973 is methanone, [3,4-difluoro-2-[(2-fluoro-4-iodophenyl)amino]phenyl][3-hydroxy-3-(2S)-2-piperidinyl-1-azetidinyl]- [0203], which is equivalent to the elected MEK inhibitor, cobimetinib.
As such, since Bray teaches method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering compositions comprising cobimetinib and vemurafenib and that the combination can further comprise an additional chemotherapeutic agent; Genentech, Inc. teaches a method of treating melanoma comprising administering vemurafenib and MPDL3280A (atezolizumab); since Sharma teaches a method of treating melanoma comprising administering vemurafenib, resistance to vemurafenib develops but does not involve development of secondary mutations in the BRAF kinase domain, and that clinical trials to test vemurafenib in combination with immunomodulatory agents for the treatment  melanoma are underway; and since Maecker teaches a method for treating melanoma comprising administering to the individual an effective amount of atezolizumab, cobimetinib, and vemurafenib; it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art to arrive at a method of treating melanoma comprising first administering vemurafenib in combination with cobimetinib and second administering the combination of vemurafenib, cobimetinib and MPDL3280A (atezolizumab) with an expectation of success, since the prior art establishes that vemurafenib alone and in combination with MPDL3280A (atezolizumab) are useful in a method of treating advanced melanoma; that cobimetinib in combination with vemurafenib and cobimetinib in combination with MPDL3280A (atezolizumab) are useful in a method of treating melanoma.

Regarding claim 11, Bray teaches vemurafenib/Compound I is orally administered [00190].   

Regarding claim 16, Genentech, Inc. teaches patients receive MPDL3280A by intravenous repeating dose.
Taken together, all this would result in the practice of the method of claims 1, 11, 16, 25, and 26 with a reasonable expectation of success.

Regarding claim 9, Bray teaches patients received vemurafenib at 720 mg or 960 mg BID (twice daily) each day of a 28-day cycle [00223] and these dose levels were deemed safe and tolerable [00222].  Moreover, Bray teaches administering vemurafenib and GDC-0973/cobimetinib in two 28-day cycles (Fig. 2).  It would have been prima facie obvious to one of ordinary skill in the art to start with the 28-day cycle treatments taught by Bray to determine tolerability of the patient before adding additional chemotherapeutic agents.

    PNG
    media_image1.png
    226
    823
    media_image1.png
    Greyscale


Regarding claims 21-23, Bray teaches GDC-0973 is an orally available, potent and highly selective inhibitor of MEK1 and MEK2 [00155]; GDC-0973 is supplied as 20 mg tablets for oral use [00250]; and GDC-0973 was administered at doses of 60 mg, 80 mg or 100 mg QD (once daily) 21 d on/7 d off (21/7) [00223].
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 9 and 21-23 with a reasonable expectation of success.

Regarding claim 27, Genentech, Inc. does not explicitly teach the BRAFV600 mutation is B-RAF V600E mutant.  However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma. Its mechanism of action involves selective inhibition of the mutated BRAF V600E kinase that leads to reduced signaling through the aberrant mitogen-activated protein kinase (MAPK) pathway; its efficacy is restricted to melanomas carrying the BRAF V600E mutation, which is seen in approximately 50% of all melanomas (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method rendered obvious by Genentech, Inc. and Sharma to treat B-RAF V600E mutant melanoma with an expectation of success, since the prior art establishes that the efficacy of vemurafenib is restricted to melanomas carrying BRAF V600E mutation, resulting in the practice of the method of claim 27 with a reasonable expectation of success.


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al (WO 2014/027056 A1, cited in a previous Office Action) in view of Genentech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019, cited in a previous Office Action); Sharma et al (Drugs, 2012; 72(17): 2207-2222, cited in a previous Office Action); and Maecker et al (WO 2013/019906 A1, cited in a previous Office Action) as applied to claims 1, 9, 11, 16, 21-23, and 25-27 above, and further in view of Dooley et al (Ther Adv Med Oncol, 2014; 6(6):262-266). 
Regarding claim 8, as set forth above, Bray, Genentech, Sharma, and Maeker suggest a method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering compositions comprising cobimetinib and vemurafenib further comprising administering cobimetinib, vemurafenib, and atezolizumab. 
Moreover, Bray teaches vemurafenib is also termed Compound I [0153]; patients received vemurafenib at 720 mg or 960 mg BID (twice daily) each day of a 28-day cycle [00223]; and teaches wherein a second 960 mg dose of Compound I, or a pharmaceutically acceptable salt thereof is administered about 12 hours after a first 960 mg dose of Compound I, or a pharmaceutically acceptable salt thereof (claim 19).  The cited art does not explicitly teach the first dose is greater than the second dose of vemurafenib.  Similarly, regarding claim 10, the cited art does not teach administering the vemurafenib at a greater dose for 21 days and then a lower dose for 7 days.   
However, Dooley teaches the v-raf murine sarcoma viral oncogene homolog B1 (BRAF) gene is mutated in 40–60% of melanomas, the most common being the V600E mutation, which leads to activation of the mitogen-activated protein kinase (MAPK) pathway; the selective BRAF inhibitors, vemurafenib and dabrafenib, yield high response rates and improved overall survival in patients with BRAF V600E-mutant metastatic melanoma; however, acquired drug resistance and drug toxicity are key challenges when using these drugs (page 262, left, 1st paragraph).  Dooley further teaches management of toxicity typically involves stopping vemurafenib until resolution, before restarting at a lower dose or permanently ceasing vemurafenib (page 262, left).   Dooley teaches all our patients (mostly elderly) suffered common side effects that required dose reductions (page 264, right, 4th paragraph) and intermittent therapy was used to avoid further reducing vemurafenib dosage and/or stopping treatment altogether, as the minimum efficacious drug exposure is only reliably achieved at a dose of 240 mg BD usually develops within 6–8 months (page 264, right, last paragraph).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of vemurafenib taught by Bray as a starting point for optimizing the doses administered twice daily to arrive at a method of treating melanoma comprising first administering vemurafenib and cobimetinib and second administering vemurafenib, cobimetinib, and atezolizumab.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize the 28-day cycles taught by Bray.  It would have been further prima facie obvious to one of ordinary skill in the art to administer a higher dose followed by a lower dose in view of cited art which teaches lowering the dose of vemurafenib is a method of reducing toxic effects of vemurafenib.  Taken together, all this would result in the practice of the method of claims 8 and 10 with a reasonable expectation of success.



Claims 15, 28-31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al (WO 2014/027056 A1, cited in a previous Office Action) in view of Genentech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019, cited in a previous Office Action); Sharma et al (Drugs, 2012; 72(17): 2207-2222, cited in a previous Office Action); and Maecker et al (WO 2013/019906 A1, cited in a previous Office Action) as applied to claims 1, 9, 11, 16, 21-23, and 25-27 above, and further in view of Hamid et al. (ASCO Annual Meeting Abstract, J Clin Onc, 2013; 31(15 suppl):9010-9010, cited in a previous Office Action). 
Regarding claims 15 and 28, as set forth above, Bray, Genentech, Sharma, and Maeker suggest a method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering compositions comprising cobimetinib and vemurafenib further comprising administering cobimetinib, vemurafenib, and atezolizumab. 
The cited references do not teach the dosage of atezolizumab is the claimed dosages.  However, Maecker teaches Group 6 received 10 mg/kg anti-PD-L1 antibody PRO314483, LOT#5944.96 intraperitoneally 3 times per week and the anti-PD-L1 antibody PRO314483, LOT#5944.96 was a reverse chimera, containing the human variable region of MPDL3280A [0217].  
Moreover, Hamid teaches clinical activity, safety, and biomarkers of MPDL3280A, an engineered PD-L1 antibody in patients with locally advanced or metastatic melanoma (mM) (title); patients with mM received MPDL3280A administered IV q3w for up to 1 year (Methods); and 45 mM pts were treated at ≤1 (n=4), 10 (n=10), 25 (n=20) and 20 mg/kg (n=11) and evaluable for safety.  Thus, Hamid teaches administering MPDL3280A (atezolizumab) at doses of 1-25 mg/kg intravenously 3qw.

Regarding claims 28 and 31, the amounts and dosing regimens of vemurafenib and cobimetinib are obvious in view of the cited art (see above 103 rejection).  Regarding the dosage of atezolizumab, assuming an average weight of a human is 70mg/kg, a 10mg/kg dose of atezolizumab is equivalent to about 700 mg atezolizumab, which is within the range of about 800 mg atezolizumab.  The cited art does not teach administering atezolizumab q2w.  However, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the treatment regimens of MPDL3280A taught by Maecker and Hamid as a starting point for optimizing the dosing regimen of MPDL3280A to arrive at a method of treating melanoma comprising first administering vemurafenib and cobimetinib and second administering vemurafenib, cobimetinib, and atezolizumab.  
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 15, 28, and 31.

Regarding claim 29, Bray teaches vemurafenib is available as 240 mg tablets for oral use [00153].

Regarding claim 30, Bray teaches GDC-0973 is an orally available, potent and highly selective inhibitor of MEK1 and MEK2 [00155]; GDC-0973 is supplied as 20 mg tablets for oral use [00250].

Regarding claims 33 and 34, as set forth above, Bray method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma. 

Regarding claim 35, as set forth above, Bray does not explicitly teach the BRAFV600 mutation is B-RAF V600E mutant.  However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma. Its mechanism of action involves selective inhibition of the mutated BRAF V600E kinase that leads to reduced signaling through the aberrant mitogen-activated protein kinase (MAPK) pathway; its efficacy is restricted to melanomas carrying the BRAF V600E mutation, which is seen in approximately 50% of all melanomas (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method rendered obvious by prior art to treat B-RAF V600E mutant melanoma with an expectation of success, since the prior art establishes that the efficacy of vemurafenib is restricted to melanomas carrying BRAF V600E mutation.
Taken together, all this would result in the practice of the method of claims resulting in the practice of the method of claims 29, 30, and 33-35 with a reasonable expectation of success.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray et al (WO 2014/027056 A1, cited in a previous Office Action) in view of Genentech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019, cited in a previous Office Action); Sharma et al (Drugs, 2012; 72(17): 2207-2222, cited in a previous Office Action); and Maecker et al (WO 2013/019906 A1, cited in a previous Office Action) as applied to claims 1, 9, 11, 16, 21-23, and 25-27 above, and further in view of Musib et al (Mol Pharmaceutics 2013; 10:4046-4054, cited in a previous Office Action).
The cited references do not teach cobimetinib is a hemifumarate salt, however Musib teaches cobimetinib ((S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl][3-hydroxy-3-(piperidin-2-yl)-azetidin-1-yl]methanone hemifumarate) was previously identified as GDC-0973 (page 4046, left, 1st paragraph and Fig. 1).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hemifumarate salt of cobimetinib in the method rendered obvious by the cited art with an expectation of success, since the prior art teaches the use of GDC-0973 and the prior art establishes that (S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl][3-hydroxy-3-(piperidin-2-yl)-azetidin-1-yl]methanone hemifumarate was previously known as GDC-0973.
Response to Arguments
	Applicant argues:
Whereas a dosing regimen that simply deployed particular therapeutic agents at dosages for which efficacy had already been established might be a fact pattern to which the Examiner's conclusions could follow, Applicant's claims are more complicated.  Applicant notes first, that claims 1 and 22 as amended herein, now recite a run-in period characterized by a first dosage regimen and schedule, followed by one or more cycles characterized by a second first dosage regimen and schedule.  Specifically, the run-in period comprises administering Vemurafenib and Cotellic according to one dosage regimen, and the one or more subsequent cycles comprises administering a triplet of agents (vemurafenib, cobimetinib, and atezolizumab) according to another dosage regimen. This is both a specific structure of administration and one that is not contemplated by the cited references, alone or in combination. None of the cited references suggests or contemplates a two-phase therapy, having a run-in period of one set of reagents (including a step down dosing schedule for one of the reagents), followed by a sequence of cycles that deploys a different set of reagents.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Bray explicitly teaches a method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering cobimetinib and vemurafenib, which reads on the run-in period of the instant claims.  As set forth above, Bray further teaches the combination therapy of the invention can additionally comprise treatment with one or more therapeutic agent(s); in some embodiments, the one or more therapeutic agent is one or more cancer medicament(s); the combined administration sequential administration in either order, wherein preferably there is a time period while both (or all) active agents simultaneously exert their biological activities.  Thus, Bray explicitly contemplates combining the disclosed treatment method with additional chemotherapeutics.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to start with the 28-day cycle treatments taught by Bray to determine toxicity and tolerability of the patient to the treatment before adding additional chemotherapeutic agents.   Moreover, dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Conclusion
Claims 1, 8-11, 15, 16, 19, 21-23, 25-31, and 33-35 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628